 COCOANUT GROVESanta Cruz Seaside Company, Inc. d/b/a CocoanutGrove and Wellington's Restaurant and HotelEmployees and Restaurant Employees Interna-tional Union, Local No. 483, AFL-CIO. Case32-CA-607730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 21 November1983, the General Counsel of the National LaborRelations Board issued a complaint 15 December1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 25 October 1983,following a Board election in Case 32-RC-1806,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Sees. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) The complaint fur-ther alleges that since 9 November 1983 the Com-pany has refused to bargain with the Union. On 22December 1983 the Company filed its answer ad-mitting in part and denying in part the allegationsin the complaint.On 23 January 1984 the General Counsel filed aMotion for Summary Judgment. On 26 January1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint and its response inopposition to the Motion for Summary Judgment,the Company admits that the Union has requestedand it has refused to bargain, but contends that theUnion's certification is invalid because the unit cer-tified is inappropriate for the purposes of collectivebargaining, and because of the objections to theelection and the failure to hold a hearing on "inde-pendent investigation"' on those objections.2TheGeneral Counsel argues that all material issueshave been previously considered and that there areno litigable issues of fact requiring a hearing. Weagree with the General Counsel.Our review of the record herein, including therecord in Case 32-RC-1806, establishes that 7April 1983 the Union filed a representation petitionunder Section 9(c) of the National Labor RelationsAct. On 28 July 1983, after a hearing, the RegionalDirector issued a Decision and Direction of Elec-tion which provided that an election be conductedin the following unit, which he found appropriate:All full-time and regular part-time employeesemployed by the Company at its Wellington'sRestaurant and Cocoanut Grove facilities, in-cluding facility services workers; excludingcashiers, musicians, entertainers, restroom ma-trons, maintenance employees, office clericalemployees, guards and supervisors as definedin the Act.On 9 August 1983 the Company timely filed withthe Board a request for review of the Regional Di-rector's determination that the unit is appropriate.The election was conducted as scheduled 28August 1983 and the ballots were impounded,pending the Board's decision on the Company's re-quest for review.On I September 1983 the Board, by mailgram,denied the Company's request for review.3On 7September 1983 the impounded ballots wereopened and counted and the tally was 42 for and29 against the Union, with 7 challenged ballots, anumber insufficient to affect the results of the elec-tion. The Company filed timely objections to con-duct affecting the results of the election,' alleging,I The Regional Director had conducted an investigation of the objec-tions, and a hearing also had been conducted on the appropriateness ofthe unit, the subject of one of the objections. The Respondent has failedto present evidence that the investigation was not properly conducted.2 In its response in opposition to the Motion for Summary Judgment,the Company also contends that the motion is premature because theBoard has not yet ruled on its request for review of the Regional Direc-tor's supplemental decision in the underlying representation proceeding.A pending request for review stays neither a certification nor the result-ing obligation to bargain and, therefore, does not affect the ripeness of acomplaint alleging an unlawful refusal to bargain. See National LaborRelations Board Rules and Regulations, Sec. 102.67(b). In any event, asnoted below, the Board by telegraphic order 2 March 1984 denied theRespondent's request for review prior to the Board's consideration of thiscase. We, accordingly, find no merit in the Company's contention. SeeHyatt Regency New Orleans, 260 NLRB 534, 536 fn. 5 (1982), enfd. No.82-8146 (11th Cir. June 21, 1983).The Company in its answer also contends that the Motion for Summa-ry Judgment should be denied because it fails to state a claim on whichrelief may be granted. We find no merit to this contention.I Member Hunter dissented.4 On 20 September 1982 the Company also filed with the Board amotion for reconsideration of its I September 1983 order denying its re-Continued270 NLRB No. 62345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDessentially, that the Union engaged in objectionableconduct by: (1) telling employees that the Compa-ny was attempting to illegally include nonunit em-ployees among the eligible voters; (2) making im-proper promises to waive initiation fees; (3) makingimproper promises of health and welfare benefitsand making material misrepresentations about thosebenefits; and (4) making other promises, threats,and misrepresentations, including misrepresenta-tions about the Board's processes. The Companyalso repeated its contention that the unit is inappro-priate.After investigation, the Regional Director on 25October 1983 issued a Supplemental Decision andCertification of Representative in which he over-ruled the Company's objections in their entiretyand certified the Union as the exclusive bargainingrepresentative of the employees in the unit foundappropriate. On 16 November 1983 the Companyfiled a timely request for review of the RegionalDirector's supplemental decision, reiterating its ob-jections and requesting that these objections be sus-tained. It also requested a hearing or independentinvestigation. By telegraphic order of 2 March1984, the Board denied the Company's request forreview,5thereby finding in effect not only that theCompany's objections did not warrant overturningthe election, but also that those objections did notraise substantial material issues warranting a hear-ing.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.quest for review of the Decision and Direction of Election. On 23 Sep-tember 1983 the Deputy Executive Secretary of the Board found themotion for reconsideration untimely and denied it on that basis.a In conformity with his earlier vote on unit scope, Member Hunterdissented.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company, a California corporation, is en-gaged in the retail operation of a public amuse-ment/entertainment facility in Santa Cruz, Califor-nia, where during the past 12 months in the courseand conduct of its business it derived gross reve-nues in excess of $500,000 and purchased and re-ceived goods or services valued in excess of $5,000which originated outside the State of California.We find that the Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) ofthe Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 28 August 1983 theUnion was certified 25 October 1983 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time employeesemployed by the Company at its Wellington'sRestaurant and Cocoanut Grove facilities, in-cluding facility services workers; excludingcashiers, musicians, entertainers, restroom ma-trons, maintenance employees, office clericalemployees, guards and supervisors as definedin the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 1 November 1983 the Union has requestedthe Company to bargain, and since 9 November1983 the Company has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after 9 November 1983 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.346 COCOANUT GROVEREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Santa Cruz Seaside Company, Inc.d/b/a Cocoanut Grove and Wellington's Restau-rant, Santa Cruz, California, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Hotel Employeesand Restaurant Employees International Union,Local No. 483, AFL-CIO, as the exclusive bar-gaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time employeesemployed by the Company at its Wellington'sRestaurant and Cocoanut Grove facilities, in-cluding facility services workers; excludingcashiers, musicians, entertainers, restroom ma-trons, maintenance employees, office clericalemployees, guards and supervisors as definedin the Act.(b) Post at its facility in Santa Cruz, California,copies of the attached notice marked "Appendix."6I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a JudgmentCopies of the notice, on forms provided by the Re-gional Director for Region 32, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.of the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Hotel Em-ployees and Restaurant Employees InternationalUnion, Local No. 483, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time employeesemployed by us at our Wellington's Restaurantand Cocoanut Grove facilities, including facili-ty services workers; excluding cashiers, musi-cians, entertainers, restroom matrons, mainte-nance employees, office clerical employees,guards and supervisors as defined in the Act.SANTA CRUZ SEASIDE COMPANY,INC. D/B/A COCOANUT GROVE ANDWELLINGTON'S RESTAURANT347